MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av, Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO, y de la otra parte INCA MINERALES S.A.C. identificada con R.U.C, N*
20392810669, con domicilio en Av. De La Floresta N* 497, Piso 5, distrito de San Borja, Lima,
debidamente representada por su Gerente General, el señor SERGIO RODOLFO PONCE
GONCALVEZ, identificado con Documento Nacional de Identidad N* 06494541, según poder
inscrito en el Asiento C00003 de la Partida N* 12627888 del Registro de Personas Jurídicas
de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos -
SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”.

PRiMERO.- En la fecha, el ESTADO y el INVERSIONISTA han cetebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N” 537-2013-MEM/DM, publicada en el diario oficial El Peruano con
fecha 18 de diciembre de 2013, que aprueba la Lista de Bienes y Servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusutas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 20 de diciembre de 2013.

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado
con Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13* del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”; y,

(ii) INCA MINERALES S.A.C. identificada con R.U.C. N” 20392810669, con domicilio
en Av. De La Floresta N* 497, Piso 5, distrito de San Borja, Lima, debidamente representada
por su Gerente General, el señor SERGIO RODOLFO PONCE GONCALVEZ, identificado con
Documento Nacional de Identidad N* 06494541, según poder inscrito en el Asiento CO0003
de la Partida N* 12627888 del Registro de Personas Juridicas de la Oficina Registral de Lima
de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se
le denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes.

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva det Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de ta Ley N” 27623 y mediante Resolución Ministerial N” 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, El
INVERSIONISTA ha solicitado con fecha 19 de julio de 2013 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
¡Sa

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 1'914,927.00 (Un Millón Novecientos Catorce Mil
Novecientos Veintisiete y 00/100 Dólares Americanos), para el periodo comprendido entre los
meses de diciembre de 2013 a abril de 2014.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 537-2013-MEM/DM, publicada en el Diario Oficial El
Peruano el 18 de diciembre de 2013, ta misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con tos requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento,
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N” 1071, norma que reguta el arbitraje y/o las normas que lo
sustituyan o modifiquen,

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por fas partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, tas partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior,

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 20 días del mes de diciembre de dos mil trece.

GERENTE GENERAL

EL INVERSIONISTA

00 zo pL6L Joo'vos'sre Tooreso'pas Joozoy'zs€ fooves ice» Jooweos'vv? Tiger) SINOISHIANI 30 TVLOL
00 ZP0'EL 100 1ZS'9 00" 1Z5'9 “soNejeydsoy Á SODIPSU SONIMIAS| »L
00 'Siv'es! ooees'Le foveeg'le fooees te [oo'egaie  [ooee9'Le ¡EJUSIQUIL UOIDISIOIO B| LOS SOPLUOITE18) SONIAJOS! £l
0022518 00 228 18 EJSUIU UOJeJo|dxe e) T
op sopepiaipe sej esed oneseoau odinba Á seueuimbeus ap opewlesep Á opere z
'domBORU Á o0Moejs “eMISMpul afejuol "'UQOINASUDO “OUOSIP AP SODMUAS ]
100'ZOb'28 0009z'»L [00 0Sz'ps 00'veY'5L 00pe9'6L 00've9'6; EJBUluy UO/DeJO/dxa ap SEPEpIAnoe se, e SOPeunsap mm
sevoypne Á sajeipadsa soDIuDS] soipnisa "euoynsuco “elosese sp oloas
00'26€'LLZ oo'sve'»s  foo'sve»s [oo'eve'vs foo'spe'ys OJIÁDIG ol
lep Jemu, 1op ompesado ¡euossad jep Lomejueue Á oyaweloje ap otouas|
“e10UIN UOPDEIO¡dX BP PEPIAROY E] e SOPEMIuLA SopoIALes somo (al
00'S9S'ppz voeisey joceie'gp [ooels'gp [ooel6'eo  |00'216'89 “foja 'en6e “sojens 'saje1aulu ap sis! eue) 0u0ze10qu| ap seÁesuzg 6
o0sizsig Jooevo'cer loo'epo'or Jooevo'esr fooevo'esr foo'evo'E91 | «enisnosad 0301) es3OAS) U8 LOISBINaIIO SP Á PUNUEWE!p VOMBIOUAd ap SODIWIS o
00'1ES'SLL 100'698'01 o00'eeg'or  [00'698'01 00'p26'Z8 (sefesua usÁnjou1) soomuimbosó Á sooIsyos6 sotoIaJes| £
00'569'801 00'sez'bz  [oosez'iz jooseziz Joo'eez'Lz  Jo0'62z'LZ (senos ap eomeoalu "sesrae seyesDoJo; “eoLSuBIboJo, UOmsas
sooIboJoJpIy 'sooyelSesaul *sooyeiGoned sÁnjou) sooiuosjosó Á soobojoso 9
p
00'286'8S g0ebvo'ge [oc oZv'OL DO'0Zb'0s “sooisaposg Á so91elBodo ] | Ss
Ml -eJ0UIN VOR I0[dx3 ap sauoroesedo Sp SOLo1AIaS (El
SOOIAN3ST
100'000'EL 100'000'Z 00000 Z 00000 z 00'000'Z 00'000's jasaiq 1 ¿esp ejenfi e soajur euixew ebseo uoo| 0100129028 v
¡101 osed uoo sepejquiesua 'uorsexdwoo 10d OpIpuaDua ap dN- xl SeTauonueo
100 54€ 100S£ 00'SZ DO SE 00 'soJep sojo n uabev1 zoA ap| 00062924158 €
UOIDe19uabal O WOISIWISUB] Á LOISISALOO “Uor9d908 Ey Bled sojesede sewap so]
00'0ZL 100"9z 100 Pz 00"9z DO "yz “pepunbas ep sooseg| 0000019069 z
00049 100 PEL 00'bEL Too vel DO EL uo:999]01d ap eoejaw esayund uos opezjeg| 00'00'01'LOv9 ,
S3N319 "1
IV1OL OLEA 0191993 oJau3 eIquaIIa IVNOIDYN
vr0z ELOz QAVOIALLOV 30 NOIDdINIS3O VOLLUYAanS eN

(eoLiouny ap SsoptuY SOpeys3 so] ap salel9g $8)
dVNVHD OLOJAO8Sd - 'D'V'S SITVIINIM VONI
vLOz 30 M48V 02 1 £L07 30 INSIAJIAON JO NOIDVYOlAXA NA NOISHZANI 30 NOIDNO3MZ 30 VAWYEDONOYO

LOXINV

ANEXO Il

509442

* NORMAS LEGALES

Merzals.

Artículo 4.- El texto de la presente Resolución
Suprema deberá incorporarse enla Escntura Pública a que
dé origen el Contato de Concesión N* 426-2013, referido
en el artículo 2 de esta Resolución, en cumplimiento del
artículo 56 del Reglamento de la Ley de Concesiones
Elécticas.

Artículo 5. La presente Resolución Suprema,
en cumplimiento de lo dispuesto en el artículo 54 del
Reglamento de la Ley de Concesiones Eléctricas, deberá
ser publicada para su vigencia en el Diario Oficial El
Peruano poruna sola vez, y será notificada al concesionario
dentro de los cinco (5) días hábiles siguientes a dicha

ublicación, conforme al artículo 53 del Reglamento de la
£y de Concesiones Eléctricas.

Artículo 6.- La presente Resolución Suprema será
refrendada por el Ministro de Energía y Minas.

Regístrese, comuniquese y publiquese.

OLLANTA HUMALA TASSO
Presidente Constitucional de la República

JORGE MERINO TAFUR
Ministro de Energía y Minas

1029299.1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
la devolución dei IGV e impuesto de
Promoción Municipal a favor de Inca
Minerales S.A.C. durante la fase de
exploración

RESOLUCIÓN MINISTERIAL
N? 537-2013-MEM/DM

Lima, 10 de diciembre de 2013
CONSIDERANDO:

Que. mediante Decreto Suprema N' 082-2002-EF se
aprobó el Reglamento de ta Ley N' 27623, modificada por
la Ley N* 27662 y ampliada su vigencia por Ley N* 20966,
que dispone la devolución del impuesto General a las
Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración.

Que, el inciso e) dei artículo 6” del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministenal del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decroto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución defmitiva del Impuesto
General a las Ventas e Impuesto de Promoción Muniapal,

Que, por Escrito N* 2313888, INCA MINERALES SA.C.
solicitó al Ministeno de Energía y Minas la suscripción de un
Contrato de Inversión en Exploración, adjuntando la lista de
bienes y servicios cuya adquisición le otorgará el derecho a la
devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal, durante la fase de exploración:

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 251-2013-EF/15.01 de fecha 08 de noviembre de
2013, emitió opinión favorable a la lista de bienes y servicios
presentada por INCA MINERALES S.A.C. considerando que
la lista presentada A la citada empresa coincide con los
bienes y servicios aprobadi los por el Decreto Supremo N” 150.
2002-€F adecuada al Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Mineria del Ministerio de Energía y Minas,

De conformidad con lo dispuesto en el inciso c) del artículo
6” del Reglamento de la Ley N* 27623, aprobado por Decreto
Supremo N* 082-2002-EF y et articulo 9* del Reglamento de
Organización y Funciones del Ministerio de Energía y Minas,
aprobado por Decreto Supremo N* 031-2007.EM,

SE RESUELVE.

Artículo Único. Aprodar la ista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de INCA MINERALES S.A.C. durante la
fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ministerial

Regístrese, comuniquese y publiquese
JORGE MERINO TAFUR
Ministro de Energía y Minas
ANEXO
LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DEL [GV E ¡PM
INCA MINERALES $.A.C.

SUBPARTIDA.
lr DESCRIPCION
7

2508.1000:00 _|BENTORITA,

324: 6000 [PREPARACIONES PARA FLUIDOS DE PERSORACIÓN 05
FCZOS vLOLO:

TORES ANTIRAUIDOS:
[CALZADO CON PUNTERA METÁLICA DE PRDTE:
CASCOS 38 SEGURIDAD
HUECAS PAPA

IAN
4 ÓTDO do
EI

5 | usa

FERFORACOM DE

MEETS E HONDA

DEPTO

9 | 03100

| IA

MI Sara ITA [BARRENAS NTEGRAL:
CERMET

12] BAT 0050 |LoS DEMAS UN

13 | 8207.09 10:%0_ [TREPANOS Y CORONAS:
MU | 8207192100 [BROCAS DIAMANTADAS 10 DE CER
15 | 82192500 Jas DEMAS BROCAS EXCEPTO
[DiR MANTADAS J
FEAT 00 [PARRENAS INTEGRALES
P | BIS BE ON [LOS CEMÁS ÚNLES INTERCAMBIABLES DE
Y EGNDEC
18] B2OTIDO OE LOS GEMAS UN
2] SISTER [las DEMÁS MÁQUIMAS DE
ALTOSROPULSADAS
EV ENE LAS_DENAS MÁQUMAS
EXCEPTO AUTOPROMLoA:
E] TATI |BaraNCinEs.
2] add [as DEMAS Pat:
O PERFORACIÓN
8430 44
23 JUBSTFSTIDAS JESTACONES BASE
SET
[GIROS DATOS
B| BBBDO [SOPORTES ÓPTICOS GRABADOS PARA RESROCUOf
IMAGEN O MAGEN Y SONICO
2 | BRASA [LOS DEMAS SOPORTES OPTICOS GRABADOS

TORA

DTO

MICROSCOPIOS ESTERECSCUP.LCS

E AAA

31 arado [LOS DEMAS MICROSCOFICS PARA
[CINEFOTOMICROGRAFIA O MISROPRO!

32 | 92D JO [MCROSCOPIOS, — EXCEPTO 105 CPTOCO
DIFRAC TOORAFOS.

33 [U9OTE 20000 [INSTRUMENTOS Y APARATOS AFA NAVEGACIÓN AEREA O)

ESPACIAL ¡EXCEPTO LAS BPUJULAS:

5 | megno00s [Los "DEMAS INSTRUMENTOS Y APART:
NAVEGACIÓN
30150090 | rELEMETROS
8.20 du Ae | TEODOLITOS
TEA | TaQuIvEIROS.
CICETESO
8] IIS LI ION [INSTRUMENTOS Y APARATOS CE FOICOR
ELÉCTRICOS O ELECTRON!
d6 | 4015409040 [LOS DEMAS INSTRUMENTOS
FCTOGRANETRÍA EXCEPTO
ELECTRÓNICOS
41] WERTON [LOS DEMÁS INSTRUMENTOS Y APARATOS ELECTA!
ELECTRONICOS EXCEPTO DE FOTOGRAMETRIE,
42 | 1580900 [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCÍPTO
ELÉCTRICOS 0 ELECTRONICOS
44 | SO15S0 0000 [PARTES Y ACCESOROS
UE DDTE]

[LOS DEMÁS APARATOS RESFIRATOR OS > ME
[ANTIGAS SACEPTO LAS MASCARAS DE BROTE
MECAMISMO Mi ELEMENTO SATRANTE AMO" BLE

DESCRIPCION

ESPECIROFOTOMETROS Y
ESEGTROGRAFOS QUE JTLICEN RADIACIONES ÓPTICAS
¡UY usbes, ¡Ri

LOS DEMAS INSTRUMENTOS Y APARATOS PARA MEDIDA
10 CONTROL DE TENSION INTENSIDAD. RESISTENCIA O|
POTENCIA. SN DISPOSTWO REG STRADOR.

1, SERVICIOS

a) _ Servicios de Operaciones de Exploración Minera:

-  Topograficos y geodésicos.

«Geológico» y geolécmoos [(meluye petrográficos, mneragráficos.
“idtologicos restción fotogramética fotografías aereas, mecánica de

:0ca8)

Semcos geoliscos y geoquimcos (ncuya ensayes)

Sermcos de perforacion diamantna y de circulación reversa [roto

peroUSNal

Servics aerotopográficos

Semncios de interpretación muñespectl de mágenes ya sean satelitales
S ecupos aerotransporlados.
Ensayes de laboratorio (anáhs de minerales suelos, agua, etc)

by Otros Servicios Vinsulados a la Actividad de Exploración Minera:
Serio de alojammento y almentación del personal operatwo del Titular
del Proyecto
Semvicio de asesoria. consulloia, estudios Técnicos especiales y
audtonas destinados a las actudades de exploración mera

Senicios de diseño. constucción, montaje mtustnal, electo y|
mecárico armado y desarmado de maquinas y equipo necesano|
para las actvidades de la exploración minera,

Seráoos de imspecada, mantemmiento y reparación de magunana y
cupo utlizado er jas achvidades de exploración minera,

Hlgaler a arrendamiento fnmanciero de magunana vehículos y equipos
necesaños para as actvidades de exploración.

Transporte de personas maquinana. equipo materiales y suministros!
necesarios para las actielades de exploración y la construcción de
campartentos

¡Senics médicos y hospitalarios.

Senacaos relacionados von la peoteoción ambientar

Semcos de sistemas e informática

Sericios de comunicaciones induyen comunicación radal telefonía
satelral

Semoos de segundad industial y containcendos

Semcos de segundad y vigilancia de nstalaciones y personal operativo
Semacos de seguros

NORMAS LEGALES

Serios de rescate aurdo

1026453-1

Disponen transferencia directa a la
Municipalidad Provincial de Santiago de
Chuco, de bienes y activos obtenidos de
la ejecución del proyecto “Remodelación
y Adecuación a Electrificación Rural
Primaria 22.9 KV 30 PS.E. Santiago de
Chuco El Suro Calipuy'"

RESOLUCIÓN MINISTERIAL.
N? 542-2013-MEM/DM

Lima, 13 de diciembre de 2013
CONSIDERANDO

Que, mediante Decreto Legislativo N* 996, se
incorpora los recursos de los programas de carácter social
provenientes de los procesos de promoción de la inversión
privada, en la fuente de Financiamiento, Donaciones
y Transferencias, y los transfiere a un "Fondo Social”
constituido por una persona jurídica sin fines de lucro;

Que, al amparo de lo establecido en el Decreto
Legislativo N* 996, el 5 de junio del 2009 se suscribió el
Convento de Transferencia de Recursos y Otros entre
ta Persona Jurídica sin Fimes de Lucro Asociación Civil
Fondo Socia! Alto Chicama, como titular del Fondo Social,
denwado de las actividades relacionadas con los procesos
de promoción de la inversión privada; y el Estado Peruano,
debidamente representado por la Agencia de Promoción
de la inversión Privada - PROINVERSION,

Que, el Decreto Legislativo N”996 establece el régimen
apiicable a la utilización de los recursos provenientes

509443

de los procesos de promoción de la inversión privada
destinados a la ejecución de programas de carácter social,
consistentes en proyectos de desarrollo sostenible en
beneñicio de la población ubicada en la zona de influencia
del proyecto promovido;

Que, el artículo 8%, numeral 1, literales a) y b) del
Decreto Supremo N” 082.2008-EF, Reglamento del
Decreto Legislativo N? 996, establece como primera
prioridad del destino de los recursos del Fondo el
desarrollo de capacidades humanas y provisión de
servicios básicos que contribuyan a reducir los niveles
de desnutrición en la población infantil, elevar los
estándares de calidad de la educación y la salud,
aumentar la provisión de servicios de saneamiento,
entre otros, mediante a) la implementación de obras
de infraestructura básica en educación, salud, energía
eléctrica, agua y saneamiento, y, b) equipamiento,
mantenimiento, reparación y rehabilitación de centros
de salud y educativos;

Que, el antícuto 5” del Decreto Legislativo N* 996,
concordante con el artículo 22? del Decreto Supremo N*
082-2008-EF, establece que concluida la ejecución del
respectivo proyecto de carácter social, se procederá a
su transferencia en favor de las entidades beneficiarias
públicas y privadas sin fines de tucro. Indica asimismo
que, en tales casos, dichas entidades serán determinadas
mediante Resolución Ministerial del sector al que la
persona juridica mencionada haya identificado que le
corresponda dicha transferencia,

Que, la Asociación Civit Fondo Social Alto Chicama,
mediante Carta N* 329-2013-ACFSACH, de fecha
20 de febrero de 2013 ha solicitado que el proyecto
“Remodelación y Adecuación a Electrificación Rural
Primaria 22.9 KY 30 PS.E. Santiago de Chuco El Suro
Calipuy” sea transferido en favor de la Municipalidad
Provinciai de Santiago de Chuco, a través de la
Resolución Ministenal correspondiente, de conformidad
pero estableció en el Artículo 5* del Decreto Legislativo

Que, mediante Carta N* 13-2013-A-MPSCH, del 19 de
febrero de 2013, la Municipalidad Provincial de Santiago
de Chuco ha expresado su conformidad respecto de la
transferencia del proyecto "Remodelación y Adecuación a
Electrificación Rural Primaña 22.9 KV 30 P.S.E. Santiago
de Chuco El Suro Calipuy”,

De conformidad con to dispuesto en el Decreto
Legislativo N” 996, Decreto Legislativo que aprueba
el régimen aplicable a la utilización de los recursos
provenientes de tos procesos de promoción de la
inversión privada en la ejecución de programas sociales,
el Decreto Supremo N” 082-2008-EF, Reglamento del
Decreto Legislativo N* 996; el Decreto Ley N* 25962,
Ley Orgánica del Sector Energía y Minas y el Decreto
Supremo N* 031-2007-EM, Reglamento de Organización
y Funciones del Ministerio de Energía y Minas, y sus
normas modificatorias;

SE RESUELVE

Artículo Primero.- Transferencia de Bienes y
Activos
La Asociación Civil Fondo Social Alto Chicama,
transferirá directamente a la Municipalidad Provincial de
Santiago de Chuco, las bienes y activos obtenidos de la
ejecución del proyecto “Remodelación y Adecuación a
lectrificación Rural Primaria 22.9 KV 30 P.S.E. Santiago
de Chuco El Suro Calipuy”.

Artículo Segundo.- Del Registro Contable
El valor de la transferencia será el que sea establecido
conforme a los registros contables de la Asociación Civil
Fondo Social Alto Chicama, el cual incluirá todos tos
costos y gastos atribuibles al Proyecto
La referida transferencia de bienes se efectuará a
título gratuito

Regístrese, comuniquese y publiquese

JORGE MERINO TAFUR
Ministro de Energía y Minas

1028437-1

ANEXO 11!
Lista de Concesiones Mineras - Proyecto Chanape

Partida Registral

Inca Minerales S.A.C. 12011933
an Artonio7 Inca Minerales SAC.
otr oectarape ——— [rcamnentessac
inca Minerales SAA.

ioleta 3 Inca Minerales S.A.C.

Titular

a]
z
$

¡Nombre de la Concesión

a]

ES]

e

a

yA

Y

Y Y Y

7

Y

4
1
1
,
1
1

Y

<

7

<

loleta 4 Inca Minerales S.A.C.

<

ioleta 5 Inca Minerales S.A.C.

to De Julio De Chanape

<

19)
21
2
-
18
20

Inca Minerales S.A.C.

